Citation Nr: 0822600	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Whether new and material evidence as been received to 
reopen a claim for entitlement to service connection for a 
heart disorder, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and August 2006 RO rating 
decisions.  The January 2005 RO decision denied entitlement 
to a TDIU.  

The August 2006 RO decision determined that new and material 
evidence had not been received to reopen a claim for 
entitlement to service connection for a heart disorder, to 
include as secondary to service-connected PTSD.  In May 2008, 
the veteran testified at a Travel Board hearing at the RO.  A 
May 2008 motion to advance the case on the Board's docket was 
granted by the Board in June 2008.  

The Board notes that an October 2007 RO decision (issued in a 
supplemental statement of the case) apparently denied service 
connection for a heart disorder, to include as secondary to 
PTSD, on a de novo basis.  Service connection for that 
disorder, however, was previously denied in a final September 
1984 decision.  Therefore, the Board must address whether the 
veteran has submitted new and material evidence to reopen his 
claim for entitlement to service connection for a heart 
disorder, to include as secondary to service-connected PTSD.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a heart disorder, to 
include as secondary to PTSD.  The issue of merits of the 
claim for entitlement to service connection for a heart 
disorder, to include as secondary to service-connected PTSD, 
as well as the issue of entitlement to a TDIU rating, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a heart disorder, to 
include as secondary to service-connected disorders 
(including PTSD), in September 1984, and the veteran did not 
appeal.  

2.  Evidence received since September 1984 relates to an 
unestablished fact (a diagnosis of a heart condition) 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating a claim of service connection 
for heart disorder, to include as secondary to PTSD.  


CONCLUSIONS OF LAW

1.  The September 1984 RO decision that denied service 
connection for a heart disorder, to include as secondary to 
service-connected PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a heart disorder, to include 
as secondary to service-connected PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a heart disorder, to include as 
secondary to service-connected PTSD, and the need to remand 
for additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a heart disorder, to 
include as secondary to service-connected disorders 
(including PTSD), in September 1984.  The September 1984 RO 
decision was not appealed and is considered final.  38 
U.S.C.A. § 7105.  

The evidence considered at the time of the September 1984 RO 
decision included the following: the veteran's service 
medical records; post-service VA examination reports; and the 
veteran's own statements.  The RO denied service connection 
for a heart disorder, to include as secondary to service-
connected disorders (including PTSD), on the basis that 
because of sound medical principal, the claimed heart 
disorder was not related to the veteran's service-connected 
disorders.  The RO referred to July 1984 VA psychiatric and 
general medical examination reports in its discussion of 
other issues at that time.  The July 1984 VA psychiatric 
examination report noted that the veteran reported that he 
was currently on Inderide for a heart condition.  The 
examiner indicated that Inderide contained Inderal which 
might be expected to decrease peripheral symptoms of anxiety, 
but that such did not appear to be the case according to the 
veteran.  The diagnosis was PTSD, chronic.  The July 1984 VA 
general medical report, did not refer to any heart problems.  
In fact, the Board observes that the medical evidence of 
record at the time of the September 1984 RO decision did not 
include any specific evidence of a diagnosed heart disorder.  

The evidence received since the September 1984 RO decision 
includes the following: VA treatment records; VA examination 
reports; a May 2004 VA physician opinion; a March 2006 lay 
statement from the veteran's wife; articles submitted by the 
veteran; and statements and testimony from the veteran.  

The post-service VA treatment records show treatment for 
multiple disorders, including heart disorders.  

For example, a March 2004 VA treatment entry noted that the 
veteran had disorders including hypertension, coronary artery 
disease, and PTSD.  The assessment included hypertension.  A 
March 2004 VA cardiology note indicated that the veteran had 
a known chronic degenerative conduction disease and that he 
was admitted in March 2004 with a syncopal episode in the 
setting of intense coughing spells.  As to an assessment, the 
examiner related that the veteran had severe degenerative 
conduction disease and that he was on no rate controlling 
medications.  It was noted that given the veteran's multiple 
episodes of syncope and the results of a Holter monitor, a 
permanent pacemaker was indicated.  An April 2004 entry 
reported that the veteran had a past medical history that 
included the following:  a myocardial infarction in 1978; 
angina; Type 1 secondary AV block status post a dual 
pacemaker; and anemia.  As to an impression, the examiner 
stated that the veteran was status post a dual chamber 
pacemaker (April 2006) and that he presently had ventricular 
lead dislodgement.  It was noted that the veteran was to have 
his pacemaker removed and have a lead re-inplanted in the 
left ventricle.  

A July 2004 VA treatment entry related an assessment that 
included nominal pacemaker function in DDDR mode.  

A March 2007 VA treatment entry indicated diagnoses including 
the following:  congestive heart failure; 
hypertension/coronary artery disease; diabetes mellitus; 
degenerative joint disease; PTSD/depressive disorder; 
osteopenia; and hyperlipidemia.  An October 2007 VA treatment 
report related diagnoses including congestive heart failure; 
hypertension with coronary artery disease; degenerative joint 
disease; benign prostatic hypertrophy; PTSD, depressive 
disorder; sleep apnea; hyperlipidemia; and osteopenia.  

In his March 2007 substantive appeal, the veteran reported 
that doctors stated that his heart condition could be from 
his PTSD.  At the May 2008 Board hearing, the veteran's 
representative essentially alleged that the veteran's PTSD 
affected his heart condition.  The veteran also submitted 
articles in support of his contentions in that regard at that 
time.  

In the evidence received since September 1984, there are 
clear diagnoses of various heart disorders.  The Board 
observes, as noted above, that although there were references 
to the veteran having a heart problem at the time of the 
September 1984 RO decision, there was no specific evidence of 
a diagnosed heart disorder at that time.  The Board notes 
that the veteran has also alleged in statements and testimony 
that his PTSD affected his heart problems and that those 
statements will be considered credible for the purposes of 
determining whether new and material evidence has been 
submitted.  

The Board finds that the current diagnoses of heart disorders 
are evidence that is both new and material because the claim 
was previously denied on the basis that because of sound 
medical principal, the claimed heart disorder was not related 
to the veteran's service-connected disorders, when there was 
no specific evidence of a heart disorder of record.  
Therefore, the Board finds that such evidence is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate his claim, and raises a reasonable 
possibility of substantiating the claim.  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that the evidence submitted since the 
September 1984 RO decision is new and material, and thus the 
claim for service connection for a heart disorder, to include 
as secondary to service-connected PTSD, is reopened.  This 
does not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see 
the below remand) before the issue of service connection for 
a heart disorder, to include as secondary to service-
connected PTSD, is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  



ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder, to include as 
secondary to service-connected PTSD, is reopened, and to this 
extent only, the benefit sought on appeal is granted.  



REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran is service-connected for PTSD.  He is also 
service-connected for the following: residuals of a gunshot 
wound of the right arm; degenerative arthritis of the right 
hand with a retained foreign body; hearing loss; tinnitus; 
and for a scar of the right upper arm.  The veteran's service 
medical records do not show treatment for any heart problems.  

Post-service VA treatment records show treatment for heart 
problems including congestive heart failure and coronary 
artery disease.  Such records also show treatment for PTSD.  

The Board observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder as to his claim for service 
connection for a heart disorder, to include as secondary to 
his service-connected PTSD.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As the veteran's claim for a TDIU rating is inextricably 
intertwined with his claim for entitlement to service 
connection for a heart disorder, to include as secondary to 
service-connected PTSD, both matters will be addressed 
together on remand.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Additionally, the Board notes the veteran has not been 
afforded a VA examination that specifically addresses the 
impact of all of the veteran's service-connected disorders on 
his ability to obtain or maintain employment.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him for 
heart problem since his separation from 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
October 2007 should be obtained.  

2.  Schedule the veteran for a VA 
cardiovascular examination by a physician 
to determine the nature and etiology of 
his claimed heart disorder and its 
possible relationship to service or his 
service-connected PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current heart disorders.  

Based on a review claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
as likely as not (50 percent or greater 
probability) that any diagnosed heart 
disorders are etiologically related to 
the veteran's period of service.  If not, 
the examiner should then opine as to 
whether the veteran's service-connected 
PTSD aggravated (permanently worsened 
beyond the natural progression) any heart 
disorders, and if so, the extent to which 
they are aggravated.  The examiner should 
also specifically provide an opinion as 
to the impact of the veteran's service-
connected disorders on his ability to 
obtain or maintain employment.  

3.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a heart disorder, to 
include as secondary to service-connected 
PTSD, and for entitlement to a TDIU 
rating.  If the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


